Citation Nr: 1642315	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from February to November 2003 and had additional service in a reserve component.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A Board decision in March 2015 denied this claim.  In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's decision denying this claim and remanding it to the Board for further proceedings consistent with the Order.  The JMPR did not disturb the Board's award of service connection for a mood disorder, depressive type, as such is a favorable determination.  Medrano v. Nicholson, 21 Vet.App. 165, 170 (2007).  The file since has been returned to the Board in furtherance of this, and the Board, in turn, is remanding this claim to the Agency of Original Jurisdiction (AOJ) to comply with this Court Order.

During this appeal, the Veteran was previously represented by a Veterans Service Organization.  However, in June 2016, he submitted a power of attorney in favor of the attorney listed on the first page.  Accordingly, the Veteran's current representative is the attorney identified in this Remand.  

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.



REMAND

As discussed in the June 2016 JMPR, the Board erred in its duty to assist by not obtaining an adequate examination.  The JMPR noted that the Board discounted the opinions of VA compensation examiners as such were premised on inaccurate factual premises.  Therefore, a remand is necessary to provide the Veteran with a new VA examination.

On remand, while many documents in the claims file have already been translated from Spanish to English, the AOJ should ensure that all documents in Spanish are translated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the San Juan VA Medical Center.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  Translate any evidence from Spanish into English that has not already been done.  This includes a service treatment record (STR); a request for employment information; a lay statement; and private medical records.  All of the evidence can be found in VBMS.  The STR is located in a document labeled "STR - Medical" received on March 31, 2015, on page 78.  The request for employment information can be found in a document labeled "VA 21-4192 Request for Employment Information in Connection with Claim for Disability" received on December 15, 2015.  The lay statement can be found in a document labeled "Correspondence" received on December 23, 2015.  The private medical records can be found in a document labeled "Medical Treatment Record - Non-Government Facility" also received on December 23, 2015.  Associate the translated documents with the claims file.

3.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed allergic rhinitis.  His claims file, including a complete copy of this remand and the JMPR, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner is asked to answer the following: 

(a) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current allergic rhinitis disorder incepted during his active military service from February to November 2003; or alternatively is otherwise related or attributable to his service.

In providing this opinion, the examiner should address the evidence regarding the onset of the allergic rhinitis.  In particular, the examiner should discuss the STR likely generated prior to the Veteran's period of active service showing complaints of allergies and nasal congestion; a November 2004 private treatment record showing an onset of one year ago; the June 2006 Notice of Disagreement showing the reported development of symptoms during service in 2003; an August 2006 private medical opinion showing a report of symptoms beginning during service; a December 2006 VA general compensation examination showing a history of nasal symptoms consistent with an onset when he was approximately 40 to 45 years old, so between 1990 and 1995; a July 2011 VA compensation examination showing a report of nasal allergies for the last 45 years; a May 2011 statement from the Veteran's wife showing that the Veteran was healthy prior to service and has had allergic rhinitis since service; and a September 2016 affidavit from the Veteran showing a reported onset during service in 2003.  

(b) Whether it is as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis is caused OR aggravated (permanently worsened beyond normal progression) by his service-connected asthma.

The examiner must bear in mind that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?
Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) .

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

It is imperative the examiner provide explanatory rationale for the opinions, regardless of whether they are favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disorders at issue or because of some other reason, whatever that may be, such as there are several possible etiologies with none more prevalent than another.  So merely saying he/she cannot respond will not suffice.

3.  Ensure that the examination report is responsive to this remand's directives.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Keith W. Allen 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




